Citation Nr: 1504955	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Service connection for a right knee disability was last denied in an August 2004 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the August 2004 decision with regards to the right knee is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.

3.  A right knee disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.  


CONCLUSIONS OF LAW

1.  The August 2004 decision denying entitlement to service connection for a right knee disability is final.  New and material evidence to reopen the claim for service connection for a right knee disability has been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2014).

2.  A right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2010, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.

New and material

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

After reviewing all of the evidence of record available at the time of the August 2004 rating decision and in light of the evidence received since that decision to include the July 2014 VA examination which found degenerative changes of the right knee, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a right knee disability.  Accordingly, the claim is reopened.

Service connection

As new and material evidence has been presented to reopen the claim of service connection for a right knee disability, the Board now turns to the merits of that claim.  In doing so, the Board notes that in August 2012 the RO reopened the claim and reviewed this issue de novo.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran argues that his right knee was injured during basic training.  Service treatment records show that the Veteran complained of right knee pain of one day in March1974.  An impression was given of knee strain.  In April 1974, he was placed on physical profile for chondromalacia of the right knee.  In his November 1974 periodic examination, the Veteran reported that his knee hurts when walking.  He also reported to the examiner that he felt that he may have arthritis because his knee aches during the cold.  Examination at that time revealed normal findings for the lower extremities.  There was no evidence of chondromalacia as of December 1974.  

Despite the in service complaints and treatment for the right knee, the separation examination revealed no notation of any residuals resulting therefrom.  Although the Veteran reported "yes" and "no" to having a history of trick or locked knee at separation, the separation examination revealed normal findings for the lower extremities.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.  

A review of the record discloses that the Veteran's right knee disability first manifested many years post service.  The Veteran separated from service in 1977 but the first objective evidence of right knee problems is not shown until years after separation.  In this regard, when seen for treatment for his knees in November 2005 the Veteran reported bilateral knee aches since a trucking accident in the 1980s.  When seen in February 2006, however, a notation was recorded of osteoarthritis injured knee in service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disability is shown years post-service and there is no medical evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's right knee disability directly to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the Veteran nor his representative has presented any such opinion.  There is no competent evidence that the disability is related to any in-service occurrence or event.

Rather, after review of the claims file, it was opined by the July 2012 VA examiner that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.   The VA examiner reasoned that the Veteran's injury in March 1974 to the right knee in service was a minor strain with negative x rays findings.  He further stated that he had a general examination in November 1974 with no knee complaints and a normal examination, and examination in July 1977 disclosed normal knee findings.  According to the VA examiner, the MRI of the right knee was prompted by an injury at work and he was noted to have degenerative joint disease of the right knee.  X rays indicated to the VA examiner that the current bilateral knee degenerative joint disease is more likely due to the aging process and not to an earlier right knee injury.  

The Board acknowledges the Veteran's contentions.  The Board notes that the Veteran is competent to report symptoms to include pain and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of his right knee arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board finds that the VA opinion is far more probative and persuasive as to the etiology of the Veteran's disability.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There are no pertinent opinions to the contrary.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's right knee disability is related to service or any incident therein.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).







ORDER

New and material evidence has been received; the claim for entitlement to service connection for a right knee disability is reopened.  The appeal is allowed to this extent.

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


